Citation Nr: 0209867	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  93-24 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

Entitlement to an effective date earlier than June 17, 1996 
for service connection for a low back disability.  

(The issue of entitlement to a rating in excess of 0 percent 
for reactive airway disease will be the subject of a later 
decision.)  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel

INTRODUCTION

The veteran served on active duty from September 1987 to 
January 7, 1992.  She also had active duty for training from 
January to June 16, 1996.  

This case comes to the Board of Veterans' Appeals (Board) 
partly from a February 2002 RO decision which granted service 
connection for a low back disability (chronic lumbar strain) 
effective from June 17, 1996.  The veteran appeals for an 
earlier effective date for service connection for the low 
back disability.

The Board is undertaking additional development on an issue 
of entitlement to a compensable rating for reactive airway 
disease, pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When such is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.  


FINDINGS OF FACT

1.  The veteran served on active duty from September 1987 to 
January 7, 1992, and her claim for service connection for a 
low back disorder was received by the RO in March 1992.

2.  The RO subsequently granted service connection for a low 
back disorder effective June 17, 1996 (day after a period of 
active duty for training).  

3.  The veteran's service-connected low back disorder 
originated duty her active duty which ended on January 7, 
1992.


CONCLUSION OF LAW

The correct effective date for service connection for a low 
back disorder is January 8, 1992, the day after the veteran's 
active duty ended.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.400 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty in the Navy from September 
1987 to January 7, 1992.  Service medical records, including 
the service separation examination, from this period of 
service include references to recurrent low back symptoms.

The veteran's claim for service connection for a low back 
disorder was received by the RO in March 1992, within the 
year after active duty.  

An October 1992 VA examination included a diagnosis of 
recurrent low back pain and a history of the problem 
beginning during active duty.  A number of later medical 
records note episodic low back symptoms.

The veteran also had active duty for training with the 
National Guard from January to June 16, 1996.  Service 
medical records include reference to a low back injury during 
this period of sevice.

Later medical records show ongoing low back complaints and a 
diagnosis of chronic lumbar strain.  

A February 2002 RO decision granted service connection for a 
low back disability (chronic lumbar strain) effective from 
June 17, 1996, the day after active duty for training ended.  
The RO reasoned that the medical evidence did not show a 
chronic low back disorder until the period of active duty for 
training.

While some of the medical evidence emphasizes the active duty 
for training injury as the source of the veteran's low back 
disability, there is also credible evidence of continuity of 
symptomatology (38 C.F.R. § 3.303(b)) to trace the onset of 
the chronic low back disorder to the time of her active duty 
which ended on January 7, 1996.

The veteran's claim for service connection for a low back 
disability was filed within the year after her active duty 
ended on January 7, 1992, and such claim remained pending 
(and was the subject of Board remands in 1995 and 1999) until 
2002 when the RO granted service connection for a low back 
condition. 

The effective date of service connection will be the day 
following the date of separation from active service or date 
entitlement arose, if the claim is received by the VA within 
one year after such service; otherwise, the effective date 
will be the date of VA receipt of the claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a), (b)(1); 38 C.F.R. § 3.400, (b)(2).  

The Board finds that, in retrospect, there was entitlement to 
service connection for a low back disability as of the time 
the veteran's active duty ended.  It follows that service 
connection for a low back disability is properly effective as 
of January 8, 1992, the day following release from active 
duty.  The benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), 
has been considered in making this decision.  The Board 
offers no opinion on the percentage rating to be assigned for 
a low back disability on and after January 8, 1992; that is a 
matter for the RO to determine, bearing in mind the "staged 
rating" concept of Fenderson v. West, 12 Vet.App. 119 (1999).








ORDER

An earlier effective date of January 8, 1992, for service 
connection for a low back disability, is granted.  


		
L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 

Stat. 976 (2001).  In the meanwhile, please note these 
important corrections to the advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

